Title: To George Washington from Lieutenant Colonel Udny Hay, 9 July 1780
From: Hay, Udny
To: Washington, George


					
						Sir
						Fish Kill [N.Y.] 9 July 1780
					
					Your Excellencys letter of 30th ult: reachd this in my absence, the baker was ordered on to West Point, where General Mcdougal was of opinion he could not give him the necessary assistance for rendering him of that service your Excellency designed—As soon as I knew this I sent to West Point after the baker, and proposed his coming to Fish Kill Landing, but he was unluckily gone.
					After receiving your orders to turn out teams to bring on the flour from Sussex ⟨I we⟩nt to that place, and proposed to the Qr Master either to procure Forage for our teams after they enterd Jersey, or send on the flour to the borders of this State, he not only proposed doing the latter but said that the flour would be deliverd at Chester, upon which I raisd a large number of teams and sent on as far as Warwick, but not a barrell of flour there, and having no money they were oblidged to return empty, This circumstance has really embarrassed me much, and am affraid will render the inhabitants much more backward in turning out again than they otherwise would have been; I shall ⟨w⟩rite them as ha[n]dsome an apology as I can, what effect it may have I am at a loss to determine. I have the Honour to be wh the greatest respect—Your Excellencys most obedient and very humble Set
					
						Udny Hay
					
				